          Case 1:20-cv-01088-PKC Document 43 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Matthew Hufnus, Individually
and on Behalf of All Others Similarly Situated,

                       Plaintiff                  Case No.: 1:20-cv-01088-PKC

v.

Wing Tel, Inc. a New York corporation,

                       Defendant.


     NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       Pursuant to Local Rule 1.4 of the Southern District of New York, Whitney Smith and

Geoffrey Castello hereby request leave to withdraw as counsel of record for defendant, Wing

Tel, Inc. in the above-captioned action. Defendant will continue to be represented by other

counsel of record in this matter.


       Dated: October 26, 2020                By: /s/ Whitney M. Smith
                                                  Geoffrey A. Castello
                                                  Whitney M. Smith
                                                  Kelley Drye & Warren LLP
                                                  One Jefferson Road
                                                  Parsippany, NJ 07054
                                                  Email: gcastello@kelleydrye.com
                                                  wsmith@kelleydrye.com
